385 So. 2d 1144 (1980)
Edward DUDAS and Grace Dudas, Appellants,
v.
DADE COUNTY, Florida, a Political Subdivision of the State of Florida, Appellee.
No. 80-25.
District Court of Appeal of Florida, Third District.
July 8, 1980.
Nat Gursten, North Miami Beach, for appellants.
Fowler, White, Burnett, Hurley, Banick & Strickroot and Michael Murphy, Miami, for appellee.
Before BARKDULL, HUBBARD and DANIEL PEARSON, JJ.
PER CURIAM.
The question on this appeal is how long does a debtor have to question an account stated. The debtor argues that it is the time provided in the Statute of Limitations, which period may be extended by payments made on account pursuant to Section 95.051(1)(f), Florida Statutes (1975). We disagree.
An account stated comes into being when a creditor periodically bills a debtor for a certain amount, which amount is not objected to within a reasonable time. See: Daytona Bridge Company v. Bond, 47 Fla. 136, 36 So. 445 (1904); United Hardware-Furniture Company v. Blue, 59 Fla. 419, 52 So. 364 (1910); Rauzin v. Kupper, 139 So. 2d 432 (Fla.3d DCA 1962). No objection to the account stated herein having been made by the debtor between the time the first statement was rendered in 1971 and February 9, 1977, when the instant suit was filed to seek a return of alleged over-payment on the original obligation, we find the objection comes too late. We approve the trial court's finding, as a matter of law, that no objection was made within a reasonable time. Martyn v. J.E. Arnold & Co., 36 Fla. 446, 18 So. 791 (1895); Daytona Bridge Company v. Bond, supra.
Therefore, the final summary judgment here under review be and the same is hereby affirmed.
Affirmed.